In a proceeding to judicially settle the executors’ intermediate account, the objectants appeal from two orders of the Surrogate’s Court, Westchester County, as follows: (1) from an order entered May 17,. 1966, which inter alia granted the executors’ motion to *789vacate the object ants’ demand for a jury trial and (2), as limited by their brief, from so much of an order entered July 11, 1966, as, upon reargument, adhered to the original decision. Appeal from order entered May 17, 1966 dismissed, without costs. That order was superseded by the later order granting reargument. Order entered July 11, 1966 affirmed insofar as appealed from, with one bill of $10 costs and disbursements payable by appellants to all respondents jointly. No opinion. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.